Case: 21-10857       Document: 00516427365           Page: 1      Date Filed: 08/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                                   United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                            August 10, 2022
                                      No. 21-10857                            Lyle W. Cayce
                                                                                   Clerk

   United States of America,

                                                                  Plaintiff—Appellee,

                                          versus

   Gary E. Larock, Jr.,

                                                              Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                                  No. 6:13-CR-44


   Before Smith, Clement, and Haynes, Circuit Judges.
   Per Curiam:*
          Several years ago, Gary Larock, Jr., failed to register as a sex offender.
   That is a federal crime. 18 U.S.C. § 2250(a). After getting caught, Larock
   pleaded guilty. The district court sentenced him to just over three years’ im-
   prisonment and fifteen years’ supervised release.
          Since then, Larock has been in and out of prison for violating release


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10857      Document: 00516427365           Page: 2   Date Filed: 08/10/2022




                                     No. 21-10857


   conditions. When he violated his release conditions for the third time, the
   probation office told the district court. Larock admitted to his violations, and
   the district court again revoked his supervised release, imposing ten months’
   imprisonment and ten years’ supervised release.
          Larock then filed this appeal. His counsel believes it frivolous and has
   moved to withdraw. See Anders v. California, 386 U.S. 738 (1967). Counsel’s
   Anders brief is “facially adequate”: It identifies “possibly important issues”
   that Larock might appeal, and it “furnish[es] th[is] court with references to
   the record and legal authorities to aid” our review. United States v. Flores,
   632 F.3d 229, 232 (5th Cir. 2011) (quotations omitted).
          That means our task here is narrow. We look only to the parts of the
   record “that relate to the issues discussed in [counsel’s] brief.” Id. at 233
   (quotation omitted). If that search, plus the district court’s decision, reveals
   no nonfrivolous appellate issue, we permit counsel’s withdrawal and dismiss
   the appeal. Ibid.
          Counsel found no error in the revocation proceedings or the sentence.
   After reviewing the relevant parts of the record and counsel’s brief, we agree.
   We see no nonfrivolous ground for appeal.
          We GRANT counsel’s motion for leave to withdraw and DISMISS
   Larock’s appeal. See 5th Cir. R. 42.2.




                                          2